Citation Nr: 1330440	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to August 1968. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the RO. 


FINDING OF FACT

In an August 2013 statement, prior to the promulgation of a decision by the Board, the Veteran withdrew his claim of service connection for an innocently acquired psychiatric disorder, to include PTSD from appellate status. 


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2012).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2012). 

In the present case, the RO denied the Veteran's claim of service connection for PTSD in a March 2011 rating decision.  The Veteran noted his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in April 2012.

In a written statement dated on August 22, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, from appellate status. 

As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the appeal of the claim of service connection for an innocently acquired psychiatric disorder, to include PTSD, is dismissed. 


ORDER

The appeal of the claim for service connection for an innocently acquired psychiatric disorder, to include PTSD, is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


